Citation Nr: 0307195	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  99-18 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
September 1992 and on active duty for training from February 
to July 1993.  It is noted that during the course of this 
appeal, this matter was transferred from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina to the RO in Baltimore, Maryland.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1998 decision by the RO in Winston-Salem 
that denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  This claim was 
subsequently denied by the Board in an August 2000 decision.

Thereafter, the veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court).  In March 2001, while the case was pending, the VA's 
Office of General Counsel (OGC) and veteran's attorney filed 
a joint motion (Motion) requesting that the Court vacate the 
Board's decision.  It was requested that the case be remanded 
to the Board for further action in accordance with the 
Motion.

In May 2001, the Court granted the Motion, vacated the 
Board's August 2000 decision and remanded the case to the 
Board.  


FINDING OF FACT

The veteran is not shown to have manifested a psychiatric 
disorder in service or within a year of separating from 
service, nor does the evidence demonstrate that he suffers 
from such a disorder that is otherwise related to service.   




CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his attorney contend, in substance, that the 
veteran suffers from a psychiatric disorder that had its 
onset during the veteran's active duty service.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§ § 3.159(a)-(c) (2002).  

The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2002).  

In this case, the Board is not precluded from proceeding to 
an adjudication of this claim as the requirements of such 
authority have been satisfied.  Specifically, the record 
reflects that the veteran was sent a letter in August 2002 
which explained, among other things, the VCAA.  This letter 
informed the veteran of the development being undertaken by 
VA and what evidence he could provide (or assist VA in 
collecting) to help substantiate his claim.  Previously, 
during the course of this appeal the veteran was issued a 
statement of the case.  As well, the appellant and his 
attorney were involved in some capacity in drafting the 
Motion (which specifically addressed VCAA and its potential 
effect on this claim); and they were aware of the subsequent 
Court order.  These documents provided more than adequate 
notification of the VCAA and of the information necessary to 
substantiate the claim.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claims 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002)), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

In addition, the veteran has also been afforded a recent VA 
examination, discussed below, and various VA and private 
medical records have been associated with the record - 
through assistance by the VA - throughout the course of this 
appeal.  As such, the Board finds that no further assistance 
is necessary in order to comply with the dictates of the 
VCAA.  

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty or active duty for training.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service; and for certain chronic diseases, such 
as psychoses, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from active duty 
service, one year for psychoses.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

Turning to the relevant evidence, it is noted that the 
veteran's service medical records do not indicate that he was 
treated for or diagnosed with a psychiatric disorder while in 
service.  In fact, according to examination reports dated in 
December 1981 (his enlistment examination), January 1987, and 
December 1990, the veteran was psychiatrically normal.  

Post-service medical evidence of record reflects that the 
veteran underwent a general examination at the VA Medical 
Center (VAMC) in Atlanta, Georgia (Decatur) in August 1993, 
at which time he complained of tinnitus, hearing loss, and 
insulin reaction.  The psychiatric and personality portion of 
the examination report indicates that the veteran's behavior 
and comprehension were normal.  He was diagnosed with 
diabetes mellitus, hypertension, the residuals of an 
appendectomy, and mixed hearing loss (diagnosed as a result 
of a separate hearing examination).  Medical records dated in 
1994 from Decatur are negative for treatment of any 
psychiatric illnesses or complaints.
 
The medical evidence also reflects that in January 1997 the 
veteran presented at the VA mental health clinic (MHC) in 
Fayetteville, North Carolina complaining of depression, but 
was not suicidal, was alert and oriented times three, and had 
no auditory or visual hallucinations.  His concentration was 
fair, his judgment and short term memory were good, and his 
mood was bright.  He was diagnosed as being mildly 
depressive.  

In February 1998, the veteran presented at the MHC at which 
time his mood was anxious, he was not suicidal, and he was 
diagnosed with dysthymia (history improved), situational 
anxiety, and insomnia.  In April 1998, he was again found to 
be anxious and was diagnosed with dysthymia and anxiety.  He 
was not suicidal and denied hallucinations, and his short 
term memory was good.  

In early December 1998, the veteran presented at the VA 
outpatient clinic in Baltimore, Maryland requesting, among 
other things, a psychiatric referral for a history of 
depression and insomnia.  He was assessed with a history of 
depression with insomnia and referred for an evaluation.  In 
mid-December 1998 the veteran was seen at the MHC in 
Baltimore and presented guarded, impatient, and hostile.  The 
veteran related that his depression started as a result of 
the mismanagement of his career and medical problems by the 
military.  He noted that after separating from service in 
1993, he sought treatment at a VA medical facility in 
Decatur, Georgia and was diagnosed with depression, and 
thereafter received treatment in Fayetteville, North 
Carolina.  

About five days later he again presented at the MHC, and gave 
a history of being first diagnosed with depression in 1983.  
On mental status examination, he was found to be appropriate 
in appearance, behavior, affect, and thought content.  His 
mood and thought process were normal, he was neither suicidal 
nor homicidal, and his cognitive functioning was normal.  The 
veteran was diagnosed with, among other things, recurrent 
major depression, with no depressive symptoms presently.  In  
January 1999, the veteran presented to the MHC angry and 
unwilling to engage in treatment.  He reported that he was 
sleeping better but that his mood remained depressed.  

During a September 1999 RO hearing (pertaining to a separate 
issue) the veteran testified that depression had its onset 
while he was in service.  

When this matter was returned to the Board from the Court in 
March 2002, it was determined that further development was 
necessary.  As such, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board had the veteran referred for an 
additional medical examination.  

The report of this examination, accomplished in October 2002, 
reflects that the examiner reviewed the entire record, and 
that when veteran presented for the examination he seemed 
hostile and rather sarcastic.  He gave a history of several 
suicidal attempts and detailed one attempt that took place in 
1998.  He complained of almost every body system, and related 
that he experienced auditory hallucinations of an unknown 
voice telling him "give up, why be stupid," and "no hope."  
He noted that he was taking Zoloft and sleep medication.

On mental status examination, the veteran was noted to be 
alert, unproductive, and vague.  There was no evidence, 
however, of dysarthria, dysphasia, and the veteran spoke in 
an intelligent, but rather short, manner.  Further, no 
hallucinations or delusions were detected, the examiner 
noting that allegations of same could not be supported 
clearly at that time given the longitudinal history and 
content.  The examiner added that it was worth noting that 
the veteran has never required antipsychotic medication.  The 
veteran also denied suicidal and homicidal ideations, 
intentions, or plans, and his mood was assessed as angry, his 
affect blunted but appropriate to thought content and mood.  
There were no obsessive, compulsive, or phobic phenomena 
present, and cognitive function seemed to be within normal 
limits.  Concentration and attention were normal and there 
was no abnormality of cognition or memory, and judgment and 
insight were described as fair.  

As a result of this examination, the veteran was diagnosed 
with, among other things, depression not otherwise specified, 
not linked to service.  The examiner noted that the most 
reasonable onset for the veteran's emotional situation seems 
to have been in 1998 when he was working as a substitute 
teacher and attempted suicide.  The examiner pointed out that 
there was no indication of depression in service and that 
there was nothing to link the veteran's emotional problems to 
the one year period following his separation from service.  

Again, the veteran and his attorney contend, in substance, 
that service connection is warranted for a psychiatric 
disorder that had its onset in service.  Taking into account 
the relevant evidence of record, however, the Board finds 
that service connection is not warranted for such a disorder.  

The Board acknowledges that the veteran indeed currently 
suffers from depression; however, the earliest indication of 
a diagnosis of this or any psychiatric disorder was in early 
1997, over four years after he separated from active service.  

The veteran's service medical records do not reflect that he 
was ever treated for or diagnosed with a psychiatric disorder 
while in service.  His statements to the effect that he was 
first diagnosed with depression in 1983 are simply not 
supported or reflected in the service medical records.  

In this regard, the Board points out that the veteran and his 
attorney have noted that the veteran was prescribed 
"Antidixposidium" (medication apparently available in 
Germany, where the veteran was stationed, but not the United 
States) while in service for treatment of depression.  The 
record confirms that the veteran was prescribed this 
medication in 1984 and 1985; however, there is no indication 
that it was used to treat depression or any other psychiatric 
disorder.  

The Board notes that recently submitted evidence from Dr. 
Ursula Kern from the Federal Institute of Drugs and Medical 
Devices - evidence submitted by the veteran and his attorney 
- indicates that this drug is used to treat obesity.  Dr. 
Kern noted that the Institute was not able to judge whether 
the drug was prescribed "off-label" to the veteran in order 
to treat symptoms of depression.  As well, the examiner who 
saw the veteran in October 2002 noted that it would serve no 
purpose to speculate about this medication which was not 
available in the United States.  He did note that it did not 
appear to be an antidepressant because at the time the 
veteran was complaining of abdominal and gastrointestinal 
symptomatology.  

In any event, regarding presumptive service connection, the 
evidence does not indicate that the veteran was diagnosed 
with a psychosis (or for that matter, any psychiatric 
disorder) to a compensable degree or otherwise within one 
year of his separation from service.  The veteran's statement 
to the effect that he was treated for and diagnosed with 
depression in 1993 when seen at a VA medical facility in 
Decatur is not supported from the medical records received 
from the VAMC in Decatur (as noted, he was essentially found 
to be psychiatrically normal when examined at that facility).
 
Further, the medical evidence of record does not suggest that 
any diagnosed psychiatric disorder is related in any way to 
the veteran's period of active service or active duty for 
training.  In fact, on recent examination of October 2002, 
the examiner, who reviewed the veteran's entire record, was 
of the opinion that his psychiatric disorder, diagnosed as 
depression, was not related to his military service.  

The Board points out that while the veteran has made 
assertions to the effect that depression had its onset in 
service, these statements are of no probative value without 
supporting medical evidence, as lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The bottom line in this case is that there is no medical 
evidence indicating or even suggesting that the veteran has a 
psychiatric disorder this is related to his period of active 
military service or that he suffers from psychosis that had 
its onset within a year of his separation therefrom.  The 
preponderance of the evidence is against this claim for 
service connection and, as such, the benefit-of-the-doubt 
doctrine does not apply.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

